IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 19, 2008
                                     No. 07-10879
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




RAMON DEL CAMPO,

                                                  Plaintiff-Appellant,

v.

HALE COUNTY DISTRICT ATTORNEY'S OFFICE,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 5:07-CV-113




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


       Ramon Del Campo requests leave to proceed in forma pauperis (“IFP”) in
this appeal from the dismissal of his civil rights complaint. He seeks appoint-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10879

ment of counsel on appeal. Because he has shown no exceptional circumstances
that warrant an appointment, the motion is denied.
      “Under 28 U.S.C. § 1915(a), a federal court may refuse to certify an appeal
for in forma pauperis status if it is not taken in good faith.” Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983). Del Campo’s IFP motion is construed as a
challenge to the certification decision. See Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997). The inquiry into whether the appeal is taken in good faith “is
limited to whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Id. at 220 (quotation marks omitted). Del Campo pro-
vides no legal argument to show that the district court erred in determining that
the only named defendant was not an entity amenable to suit.
      The motion for leave to proceed IFP on appeal is denied. The appeal is
without arguable merit and is dismissed as frivolous. See 5TH CIR. R. 42.2; How-
ard, 707 F.2d at 219-20 (5th Cir. 1983).


      APPOINTMENT OF COUNSEL DENIED; IFP DENIED; APPEAL
DISMISSED.




                                        2